HUNT, Circuit Judge.
Blanc was tried and convicted upon two informations, which were consolidated for the purpose of trial. One information charged that during September, 1918, in violation of section 13 of the act of May 18, 1917 (40 Stat. 76-83, c. 15 [Comp. St. 1918, Append. § 2019b]), entitled “An act to authorize the President to increase temporarily the military establishment of the United States,” and the act of October 6, 1917 (40 Stat. 393, c. 92 [Comp. St. 1918, § 2813e]), entitled “An act to promote tlie efficiency of the United States -Navy,” approved the 6th of October, 1917, and the order of the Secretary of the Navy issued on August 3, 1918, Blanc unlawfully, directed one Remegie to room 16 in a building on Broadway street in San Francisco for purposes of lewdness and prostitution, and that the said building was being used for purposes of lewdness and prostitution, and was within 10 miles of a place under naval jurisdiction, to wit, Goat Island. The other charged that Blanc, in September, 1918, in violation of tlie statutes mentioned in the preceding information and the above referred to order of tlie Secretary of the Navy, willfully and knowingly kept a house of ill fame at 773 Broadway street, in San Francisco, known as the Globe. Hotel, where prostitution was carried on, and that said hotel was within 10 miles of Goat Island, a place under naval jurisdiction.
It is argued that the proof was insufficient to show that defendant kept a house of ill fame. The point is not well taken, for there was eyidence tending to show that prostitution was habitually carried on in the room of the hotel kept by defendant and that defendant well knew of the fact.
It is contended that there is nothing to sustain the charge that defendant knowingly directed Remegie to the particular room described in the house referred to. But as the evidence of the government was that Remegie asked defendant about a girl, and that Blanc told him to go to a particular room, and that he would find a woman there, and that he did meet her there, and that she offered herself in prostitution, the court was right in submitting the evidence to the jury.
[1] It is said that the act of Congress of May 18, 1917, and tlie act *923of Congress of October 6, 1917, and the order of the Secretary of the Navy of August 3, 1918, are contrary to the provisions of section 8 of article 1 of the Constitution of the United States, in that they constitute an unlawful attempt by the United States government to exercise police powers within the state. The position is not well taken. Pappens v. United States, 252 Fed. 55, 164 C. C. A. 167; Grancourt v. United States, 258 Fed. 25, —— C. C. A. -.
[2] It is contended that the court should have granted a motion in arrest of judgment upon the ground that plaintiff in error had never been committed by any magistrate or indicted by a grand jury upon either of the offenses charged in the informations. The section of the act of Congress hereinbefore referred to makes one who is convicted guilty of a misdemeanor, and prescribes that he shall be punished by fine of not more than $1,000, or imprisonment for not more than 12 months, or both. Information is proper in a case of misdemeanor committed against the laws of the United States. United States v. Waller, 1 Sawy. 701, Fed. Cas. No. 16,634; United States v. Wells (D. C.) 186 Fed. 248; Mackin v. United States, 117 U. S. 348, 6 Sup. Ct. 777, 29 L. Ed. 909. Section 335 of the Penal Code of the United States (Act March 4, 1909, c. 321, 35 Stat. 1152 [Comp. St. § 10509]) provides that—
“All offenses which may be punished by death, or imprisonment for a term exceeding one year, shall be deemed felonies. All other offenses shall be deemed misdemeanors.”
By section 1022 of the Revised Statutes (Comp. St. § 1686) :
“All crimes and offenses committed against the provisions of chapter seven, Title ‘Crimes,’ which are not infamous, may he prosecuted either by indictment or by information filed by a district attorney.”
The offense, not being punishable by imprisonment for more than a vear in the penitentiary, is not an infamous crime. Parkinson v. United States, 121 U. S. 281, 7 Sup. Ct. 896, 30 L. Ed. 959; Mackin v. United States, 117 U. S. 348, 6 Sup. Ct. 777, 29 L. Ed. 909; In re Claasen, 140 U. S. 204, 11 Sup. Ct. 735, 35 L. Ed. 409.
We find no error and affirm the judgment.